Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title and abstract of the disclosure is objected to because Applicant recites a “full-automatic”.  It would seem that Applicant intended to recite “fully-automatic”. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “adding diluent into to…”.  This appears to be a grammar error.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10605815.  Although the claims at issue are not identical, they are not patentably distinct from each other because the automatic feces analyzer of the 10605815 patent recites the presently recited automatic feces analyzer with the reagent strip having a test paper strip sealed in a protruding portion by a sealing film, the second sampling needle movable by the second manipulator from a first position above the protruding portion, to a second position wherein a lower end of the second sampling needle is pierced through the sealing film and into the protruding portion.

The prior art, alone or in combination, fails to teach or fairly suggest the applicant’s invention recited in independent claims 5, 13 and 14.  Specifically, the closest prior art fails to teach or suggest the reagent strip having a test paper strip sealed in a protruding portion by a sealing film, the sampling 
The closest prior art to the applicant’s claimed invention is Wang (2012/0051974) in view of Ran (CN202330441) which has been cited previously see NOA from 15/033105.  However, the prior art does not teach the reagent strip having a test paper strip sealed in a protruding portion by a sealing film, the sampling needle movable by the manipulator from a first position above the protruding portion, to a second position wherein a lower end of the sampling needle is pierced through the sealing film and into the protruding portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/20/2021